Exhibit 10.1

NOTE AND WARRANT PURCHASE AGREEMENT

THIS AGREEMENT is made as of August 31, 2007 by and between EDIETS.COM, INC., a
Delaware corporation (the “Company”) and the entity listed on the signature page
hereof as purchaser (the “Purchaser”). Except as otherwise indicated herein,
capitalized terms used herein are defined in Section 7 hereof.

W I T N E S S E T H

WHEREAS, the Company requires additional financing in order to carry on and
expand its business; and

WHEREAS, the Purchaser is willing to provide certain debt financing to the
Company on the terms contained or referred to herein.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, agreements, representations and warranties hereinafter set forth and
for other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

 

1. Authorization and Closing.

1.1 Authorization of Notes and Warrant. The Company has authorized (i) the
issuance and sale of $10,000,000 aggregate principal amount of its 15% Senior
Secured Notes due August 31, 2010 (individually, a “Note” and collectively, the
“Notes”), substantially in the form set out in Exhibit A and (ii) the issuance
to the Purchaser (or its designee) of a Warrant to purchase Company’s Common
Stock, containing the terms and conditions and in the form attached hereto as
Exhibit B (the “Warrant”).

1.2 Purchase and Sale of the Notes and Warrant. At the Closing (as defined in
Section 1.3 below), (i) the Company shall issue to the Purchaser and, subject to
the terms and conditions set forth herein, the Purchaser shall purchase from the
Company, a Note in the aggregate principal amount of $10,000,000 in exchange for
such amount from the Purchaser and (ii) the Company shall issue to the Purchaser
(or its designee) the Warrant to purchase One Million shares of Common Stock.

1.3 Closing. The closing of the purchase and sale of the Notes and Warrant (the
“Closing”) shall take place on August 31, 2007 (the “Closing Date”). The Closing
shall take place at the offices of Edwards Angell Palmer & Dodge LLP, or at such
other place as may be mutually agreeable to the Company and the Purchaser. At
the Closing, upon payment by the Purchaser of the aggregate amount of
$10,000,000 by wire transfer of immediately available funds to an account or
accounts designated by the Company, the Company shall deliver to the Purchaser a
Note and shall deliver to the Purchaser (or its designee) the Warrant.



--------------------------------------------------------------------------------

2. Conditions of Purchaser’s Obligation at the Closing.

The obligation of the Purchaser to purchase and pay for the Note and the Warrant
at the Closing is subject to the satisfaction as of the Closing of the following
conditions:

2.1 Representations and Warranties; Material Adverse Change. The representations
and warranties contained in Section 5 hereof shall be true and correct at and as
of the Closing as though then made, and the Company shall have performed all of
the covenants required to be performed by it hereunder prior to the Closing.
Since December 31, 2006, there has not been a material adverse change in the
financial condition, business, operations, performance or properties of the
Company and its Subsidiaries, taken as a whole.

2.2 Documents. The Note Parties shall have entered into the respective Note
Documents.

2.3 Transaction Fee. The Company shall have paid a transaction fee equal to
$175,000 to the Purchaser (or its designee).

2.4 Ticking Fee. The Company shall have paid to the Purchaser a ticking fee,
from August 14, 2007 to the Closing, at the rate of 0.50% per annum (computed on
the basis of a 360-day year for the actual number of days in such period) on the
principal amount of the Note.

2.5 Other Fees and Expenses. The Company shall have paid the Purchaser’s
reasonable out-of-pocket expenses (including fees and expenses of counsel)
arising out of or in connection with the transactions contemplated hereby;
provided, however that the Company shall have no obligation to pay, and shall
not pay, the Purchaser more than $25,000 for such fees and expenses.

2.6 Legal Opinion. The Purchaser shall have received an opinion in form and
substance satisfactory to the Purchaser, dated the date of the Closing from
Edwards Angell Palmer & Dodge LLP, counsel for the Company, covering such
matters incident to the transactions contemplated by the Note Documents as the
Purchaser or its counsel may reasonably request.

2.7 Certified Corporate Resolutions. The Purchaser shall have received a
certificate of the Secretary or Assistant Secretary of each Note Party, dated
the date of the Closing, certifying as to the resolutions attached thereto and
other corporate proceedings relating to the authorization, execution and
delivery of the Note, this Agreement and the other Note Documents, respectively.

 

3. Affirmative Covenants.

For so long as any Note is outstanding, except as otherwise consented to or
waived by the Majority Holders, the Company will do the following and will cause
each of its Subsidiaries to do the following (unless the context otherwise
requires):

3.1 Preserve and maintain its corporate existence, legal structure, rights,
franchises and privileges in the jurisdiction of its incorporation, and shall
not (i) change the location of its chief executive office or any other place of
business, or the location of any Collateral, (ii) change its name or mailing
address, or (iii) conduct its business operations under any fictitious business
name or trade name, without, in the case of this clause (iii), at least thirty
(30) days’ prior written notice to the Purchaser.

 

- 2 -



--------------------------------------------------------------------------------

3.2 Preserve and maintain its business and all licenses and other rights
necessary to the conduct of its business and comply in all material respects
with all applicable laws, rules, regulations and orders of any governmental
authority applicable to its business.

3.3 File all tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent the same have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a lien or other
encumbrance on properties or assets of the Company or any Subsidiary; provided
that neither the Company nor any Subsidiary need pay any such tax, assessment,
charge, levy or claim if (i) the amount, applicability or validity thereof is
contested by the Company or such Subsidiary on a timely basis in good faith and
in appropriate proceedings, and the Company or a Subsidiary has established
adequate reserves therefor in accordance with generally accepted accounting
principles in the United States, consistently applied, on the books of the
Company or such Subsidiary and (ii) the nonpayment of any such tax, assessment,
charge, levy or claim has not resulted in any lien on the property of the
Company or such Subsidiary, as the case may be.

3.4 Maintain insurance with financially sound and reputable insurance companies
or associations in such amounts and covering such risks as the Company
reasonably deems appropriate.

3.5 Furnish to each Holder of not less than $1,000,000 of principal amount of
the Notes (a) as soon as available and in any event within 50 days after the end
of each of the first three fiscal quarters of each Fiscal Year, a copy of its
quarterly financial statements for each such fiscal quarter, (b) as soon as
available and in any event within 95 days after the end of each Fiscal Year, a
copy of its annual audit report for such Fiscal Year and (c) such other
financial information relating to the Company and its Subsidiaries as the Holder
may reasonably request from time to time; provided, however, that the financial
statements to be delivered by the Company pursuant to clauses (a) and (b) above
shall be deemed to have been delivered on the date on which such reports
containing such financial statements are posted on the Securities Exchange
Commissions’ website on the internet at “www.sec.gov”.

3.6 Promptly notify the Holders of the occurrence of any Event of Default under
the Notes.

3.7 Maintain proper books of record and account, in which full, true and correct
entries in conformity with its existing business practice shall be made of all
financial transactions and matters involving its assets and business.

 

- 3 -



--------------------------------------------------------------------------------

3.8 Permit representatives of the Holders to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance written notice to the Company;
provided, however, that when an Event of Default exists, the Holders (or any of
their respective representatives) may do any of the foregoing at any time during
normal business hours and without advance written notice.

3.9 Promptly (a) notify the Holders upon the formation or acquisition of any
Subsidiary of the Company and (b) upon the reasonable request by any Holder,
(i) correct any material defect or error that may be discovered in any Note
Document or in the execution, acknowledgment, filing or recordation thereof, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further deeds, certificates,
assurances and other instruments as the Holders may reasonably require from time
to time in order to (A) carry out more effectively the purposes of the Note
Documents, (B) to the fullest extent permitted by applicable law, subject the
Company’s or the Subsidiaries’ properties, assets, rights or interests to the
liens covered by the Security Agreement, (C) perfect and maintain the validity,
effectiveness and priority of the Security Agreement and any of the liens
created thereunder and (D) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Holders the rights granted to the
Holders under any Note Document or under any other instrument executed in
connection with any Note Document to which the Holders are a party, and cause
each of the Subsidiaries to do so; and cause each domestic Subsidiary (formed or
acquired after the date hereof) to be a party to the Guaranty and the Security
Agreement.

3.10 File all reports required to be filed with the SEC by the due date thereof.

3.11 In the event the Notes are held by more than one Person, enter into an
amendment of the Security Agreement and the Guaranty, as reasonably requested by
the Holders, to provide for, among other things, the appointment of an agent to
act on behalf of the Holders and other customary provisions relating to such
appointment.

3.12 Not later than 15 Business Days following the Closing Date or such later
date as the Purchaser may determine in its sole discretion, deliver a control
agreement in respect of deposit and securities accounts maintained by the Note
Parties at Wachovia Bank, National Association, as required by Section 5 of the
Security Agreement.

 

4. Negative Covenants.

Except as otherwise consented to or waived by the Majority Holders, the Company
will not (and will not permit any of its Subsidiaries to), for so long as any
amount due under any Note is outstanding:

4.1 Declare or pay any dividends on any capital stock, purchase, redeem, retire
or otherwise acquire for value any of its capital stock (except for shares of
Common Stock repurchased from current or former employees, consultants, or
directors upon termination of service in accordance with plans approved by the
Board), or otherwise make any distribution or payment to any holder of its
capital stock in respect of such capital stock.

 

- 4 -



--------------------------------------------------------------------------------

4.2 Enter into any transaction with any person or entity that is affiliated
with, controls or is controlled by, the Company, except for transactions in the
ordinary course of business and on terms not less favorable to the Company than
it would obtain in a transaction between unrelated parties.

4.3 Authorize, create, designate, establish or issue any other class or series
of capital stock ranking senior to the Common Stock as to dividends or upon
liquidation, or reclassify any shares of Common Stock into shares having any
preference or priority as to dividends or upon liquidation superior to any such
preference or priority of Common Stock.

4.4 Sell or otherwise dispose of any assets or any interest therein except in
the ordinary course of business or to a Note Party.

4.5 Except for liens as provided in the Security Agreement or liens permitted
hereunder including any capital leases permitted hereunder and covering only the
property subject to the respective capital lease, create, incur, assume or
suffer to exist any lien, mortgage, security interest or other encumbrance on
any of its properties or assets, or assign or otherwise convey any right to
receive income, other than liens for taxes, assessments, governmental charges
and levies if the same shall not at the time be delinquent, liens imposed by
law, such as carriers’, warehousemen’s, mechanic’s and similar liens arising in
the ordinary course of business, liens securing the performance of bids,
tenders, contracts, statutory obligations and surety bonds, and zoning
restrictions, easements and similar encumbrances on real property.

4.6 Amend, alter or repeal its certificate of incorporation, bylaws or other
constitutive documents in any manner adverse to the Holders, as debtholders
under the Notes.

4.7 Create, incur, assume or suffer to exist any indebtedness, including without
limitation, through any sale-leaseback or similar transaction or any guarantees
of indebtedness of other Persons, except for indebtedness incurred (a) pursuant
to the Notes, (b) pursuant to the contract dated June 21, 2007 with California
First Leasing Corporation, (c) pursuant to capital leases; provided that the
aggregate principal component of such leases does not exceed $2,000,000 and
(d) indebtedness in an aggregate principal amount not in excess of $250,000
incurred in the ordinary course of business.

4.8 Make or hold any investments, including without limitation, any advances or
loans, except investments in existence as of the date hereof and those
investments made in the ordinary course of business in an aggregate amount not
exceeding $250,000.

4.9 Merge, dissolve, liquidate, consolidate with or into any entity, except that
any of the Company’s Subsidiaries may merge into the Company or another Note
Party, or dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any entity other than any of the Company’s Subsidiaries may
transfer its assets to the Company or another Note Party.

 

- 5 -



--------------------------------------------------------------------------------

4.10 Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner any indebtedness (other than
indebtedness incurred in the ordinary course of business permitted hereunder),
except (a) the prepayment of any indebtedness incurred under the Notes, (b) the
prepayment of any amounts owed pursuant to the capital lease dated June 21, 2007
with California First Leasing Corporation and (c) the prepayment of any capital
leases permitted hereunder.

4.11 Make any change in (a) its accounting policies or reporting practices, or
(b) Fiscal Year.

4.12 Engage in any material line of business substantially different from those
lines of business conducted by the Company and its Subsidiaries on the date
hereof or any business substantially related or incidental thereto.

4.13 Enter into or suffer to exist any arrangement prohibiting or conditioning
the creation or assumption of any liens upon its properties in favor of any
entity other than the Holders, except as provided in capital leases permitted
hereunder in respect of the property subject to the respective capital lease.

4.14 Enter into or suffer to exist any arrangement limiting the ability of any
of the Company’s Subsidiaries to declare or pay dividends or make other
distributions in respect of capital stock or to repay indebtedness owed to, make
loans to, or otherwise transfer assets to the Company or any Note Party.

 

5. Representations and Warranties of the Company.

Except as otherwise described in (a) the Company’s Annual Report on Form 10-K
for the year ended December 31, 2006, the Company’s Quarterly Report on Form
10-Q for the quarter ended March 31, 2007 or any of the Company’s Current
Reports on Form 8-K filed prior to the date hereof (collectively, the “SEC
Reports”) or (b) the Disclosure Schedules, the Company hereby represents and
warrants to the Holders as of the date hereof and the Closing Date, as follows:

5.1 Each Note Party is duly incorporated and validly existing in good standing
under the laws of its jurisdiction of organization. Each Note Party has full
power and authority to own, operate and occupy its properties and to conduct its
business as presently conducted and is registered or qualified to do business
and in good standing in each jurisdiction in which it owns or leases property or
transacts business and where the failure to be so qualified would have a
material adverse effect upon the Company and its Subsidiaries as a whole or the
business, financial condition, prospects, properties, operations or assets of
the Company and its Subsidiaries as a whole or the Company’s ability to perform
its obligations under the Agreements in all material respects, and no proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing,
or seeking to revoke, limit or curtail, such power and authority or
qualification. The Company has no “subsidiaries” (as defined in Rule 405 under
the Securities Act of 1933, as amended), other than eDiets, Inc., eDiets B.V.I.,
Inc., Nutrio.com, Inc. and eDiets, Europe Limited.

 

- 6 -



--------------------------------------------------------------------------------

5.2 Each Note Party has all requisite power and authority to execute, deliver
and perform its obligations under each Note Document to which it is a party. The
execution and delivery of each Note Document, and the consummation of the
transactions contemplated thereby, have been duly authorized by all necessary
corporate action and no further action on the part of the respective Note Party
or its Board or shareholders is required. Each Note Document has been validly
executed and delivered by the respective Note Party and constitutes a legal,
valid and binding obligation of such Note Party enforceable against such Note
Party in accordance with its terms, except to the extent (i) such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ and contracting parties’ rights generally
and (ii) such enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

5.3 The execution and delivery of each Note Document, the fulfillment of the
terms of each Note Document and the consummation of the other transactions
contemplated thereby will not (A) result in a conflict with, give rise to any
payment or constitute a violation of, or default (with the passage of time or
otherwise) under, (i) any bond, debenture, note or other evidence of
indebtedness, or any material lease, contract, indenture, mortgage, deed of
trust, loan agreement, joint venture or other agreement or instrument to which
the Company or any Subsidiary is a party or by which the Company or the
Subsidiaries or their respective properties are bound, (ii) the Certificate of
Incorporation, by-laws or other organizational documents of the respective Note
Party, as amended, or (iii) any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
binding upon the Company or any Subsidiary or their respective properties or
(B) result in the creation or imposition of any lien, encumbrance, claim,
security interest or restriction whatsoever upon any of the material properties
or assets of the Company or the Subsidiaries or an acceleration of indebtedness
pursuant to any obligation, agreement or condition contained in any material
bond, debenture, note or any other evidence of indebtedness or any material
indenture, mortgage, deed of trust or any other agreement or instrument to which
the Company or any Subsidiary is a party or by which it is bound or to which any
of the property or assets of the Company is subject. No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body is
required for the execution and delivery of any Note Document by the respective
Note Party, other than such as have been made or obtained, and except for any
filings required to be made under federal or state securities laws and exchange
listing rules and requirements.

 

6. Registration, Exchange, Substitution of Notes.

6.1 The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each Holder, each transfer thereof and the name and address of each transferee
of one or more Notes shall be registered in such register. Prior to due
presentment for registration of transfer, the Person in whose name any Note
shall be registered shall be deemed and treated as the owner and holder thereof
for all purposes hereof.

 

- 7 -



--------------------------------------------------------------------------------

6.2 Upon surrender of any Note to the Company at the address and to the
attention of the designated officer (all as specified in Section 8.7(b)), for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the Holder of such Note or such Holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten days
thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Exhibit A hereto. Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon. The Company may require payment from the Holder of, and the Holder
shall pay, a sum sufficient to cover any stamp tax or governmental charge
imposed in respect of any such transfer of Notes. Notes shall not be transferred
in denominations of less than $100,000, provided that if necessary to enable the
registration of transfer by a Holder of its entire holding of Notes, one Note
may be in a denomination of less than $100,000.

6.3 Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 8.7) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note, and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it, or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten days thereafter, the Company at its own expense shall execute and
deliver, in lieu thereof, a new Note, dated and bearing interest from the date
to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

 

7. Definitions.

For the purposes of this Agreement, the following terms have the meanings set
forth below:

“Affiliate” means, with respect to any Person, (i) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 25% or more of the stock having ordinary voting power in the
election of directors of such Person, (ii) each Person that controls, is
controlled by or is under common control with such Person or any Affiliate of
such Person or (iii) each of such Person’s officers, directors, joint venturers
and partners. For the purpose of this definition, “control” of a Person shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership or voting
securities, by contract or otherwise.

 

- 8 -



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
the commercial banks are authorized to close in Boston, Massachusetts.

“Certificate of Incorporation” means the Certificate of Incorporation of the
respective Note Party as in effect at the Closing, as amended thereafter as
permitted under this Agreement.

“Collateral” shall have the meaning given to such term in the Security
Agreement.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, authorized under its Certificate of Incorporation as of the Closing Date.

“Event of Default” has the meaning set forth in the Notes.

“Fiscal Year” means the year ending December 31 or any subsequent change in the
fiscal year of Company or any of its Subsidiaries.

“Guaranty” means that certain Guaranty dated as of the date hereof executed by
the Company’s domestic Subsidiaries in favor of the Holders.

“Holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 6
hereof.

“Majority Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time then outstanding.

“Note Documents” shall mean the Notes, the Warrant, this Agreement, the Security
Agreement and the Guaranty, and all amendments and supplements thereto.

“Note Parties” means, collectively, the Company and each of its domestic
Subsidiaries.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Security Agreement” means that certain Security Agreement dated as of the date
hereof executed by the Note Parties in favor of the Holders.

“Subsidiary” means, with respect to the Company, eDiets, Inc., eDiets B.V.I.,
Inc., Nutrio.com, Inc. and eDiets, Europe Limited and any other corporation,
partnership, association or other business entity which (i) if a corporation, a
majority of the total voting power of shares of stock entitled (irrespective of
whether, at the time, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by the Company or
one of its Subsidiaries or a combination

 

- 9 -



--------------------------------------------------------------------------------

thereof, or (ii) if a partnership, association or other business entity, a
majority of the partnership or other similar ownership interests thereof is at
the time owned or controlled, directly or indirectly, by the Company or one or
more of its Subsidiaries or a combination thereof. For purposes hereof, a Person
or Persons shall be deemed to have a majority ownership interest in a
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of partnership, association or other business
entity gains or losses or shall be or control the managing director or general
partner of such partnership, association or other business entity.

 

8. Miscellaneous.

8.1 Consent to Amendments. The provisions of any Note Document (other than the
Notes) may be amended or waived and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
upon the written agreement of the Company and the Majority Holders; provided,
however, the consent of all of the Holders shall be required to (a) release all
or substantially all of the guarantors under the Guaranty, (b) release all or
substantially all of the Collateral in any transaction or a series of
transactions or (c) amend this Section 8.1 or change the definition of “Majority
Holders”.

8.2 Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto whether so expressed or not.

8.3 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

8.4 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.

8.5 Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

8.6 Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

- 10 -



--------------------------------------------------------------------------------

8.7 Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered, delivered by facsimile
telephone transmission, delivered by express delivery service (such as Federal
Express), or mailed first class U.S. mail, postage prepaid, addressed as
follows:

 

(a) If to any Purchaser:

c/o Prides Capital Partners, LLC

200 High Street

Suite 700

Boston, MA 02110

Attn: Hank Lawlor

Tel: 617-778-9200

Fax: 617-778-9299

 

(b) If to the Company:

eDiets.com, Inc.

1000 Corporate Drive

Suite 600

Ft. Lauderdale, Florida 33334

Attn: James Epstein, Esq.

Tel: 954-703-6375

Fax: 954-727-2601

with a copy to:

Edwards Angell Palmer & Dodge LLP

350 East Las Olas Boulevard

Suite 1150

Ft. Lauderdale, Florida 33301

Attn: Leslie J. Croland

Tel: 954-667-6129

Fax: 954-727-2601

(or to such other address as any party shall specify by written notice so
given), and shall be deemed to have been delivered as of the date so delivered
or three (3) days after mailing for domestic mail.

8.8 No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the parties hereto and their respective
successors and assigns, as specified herein.

 

- 11 -



--------------------------------------------------------------------------------

8.9 Prevailing Party. In the event that litigation, arbitration or other
quasi-judicial proceedings are commenced by any party to this Agreement, the
prevailing party shall be entitled to recover all costs and expenses incurred in
connection with or arising out of such proceedings (including reasonable
attorneys fees and expenses incurred in such proceedings and any appeals
thereof).

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

COMPANY:

EDIETS.COM, INC.

By:  

 

Name:   Title:  

PURCHASER:

PRIDES CAPITAL FUND I, L.P.

By:   Prides Capital Partners, LLC, its General Partner By:  

 

Name:   Title:  

Signature Page to Note and Warrant Purchase Agreement



--------------------------------------------------------------------------------

Exhibit A

Form of Senior Secured Note



--------------------------------------------------------------------------------

Exhibit B

Warrant